October 20 2015


                                          DA 14-0494
                                                                                         Case Number: DA 14-0494

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2015 MT 306N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

DANNY SARTAIN,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Eighteenth Judicial District,
                        In and For the County of Gallatin, Cause No. DC-08-86B
                        Honorable Mike Salvagni, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Danny Sartain (self-represented); Deer Lodge, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                        Attorney General; Helena, Montana

                        Marty Lambert, Gallatin County Attorney; Bozeman, Montana



                                                    Submitted on Briefs: September 23, 2015
                                                               Decided: October 20, 2015


Filed:

                        __________________________________________
                                          Clerk
Justice Michael E Wheat delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Before addressing our reasoning for affirming the District Court, we review

Sartain’s background in this case. In 2009, Danny Sartain was found guilty of burglary,

designated a persistent felony offender, and sentenced to forty years in the Montana State

Prison (MSP). He appealed that conviction to this Court. We affirmed. State v. Sartain

(Sartain I), 2010 MT 213, 357 Mont. 483, 241 P.3d 1032. The U.S. Supreme Court

denied Sartain’s petition for a writ of certiorari. Sartain v. Montana, 562 U.S. 1237,

131 S. Ct. 1514 (2011). Sartain then filed a petition for postconviction relief, raising

primarily ineffective assistance of counsel (IAC) claims. The District Court dismissed

Sartain’s petition with prejudice and we affirmed.         Sartain v. State (Sartain II),

2012 MT 164, 365 Mont. 483, 285 P.3d 407. On March 29, 2013, Sartain filed a Petition

for Performance of Fingerprint Analysis and Testing. The District Court denied Sartain’s

petition with prejudice. Sartain appealed and we affirmed the District Court. State v.

Sartain, 2013 MT 372N.

¶3     Now, Sartain filed a Motion for Credit for Time Served on May 22, 2014, in the

Eighteenth Judicial District requesting credit for 384 days of incarceration toward the



                                            2
Gallatin County burglary sentence. The District Court determined that Sartain was jailed

on unrelated offenses and denied the motion on July 22, 2014. We affirm.

¶4    Sartain was arrested for burglary of a Bozeman home on March 25, 2008. On

April 1, 2008, Sartain posted bond and was released. The day after he was released on

bond for the burglary charge, Sartain was taken into custody by his parole officer in Butte

for parole violations related to his previous two-count burglary conviction in Flathead

County. Sartain was held at MSP on the Flathead County parole violation throughout the

prosecution of the Gallatin County burglary charge.

¶5    On appeal, Sartain argues that he should be given credit for the time served at the

MSP while he was in custody awaiting trial and sentencing for the Gallatin County

charges. Sartain’s reasoning is that under § 46-18-403(1), MCA, his imprisonment on the

parole violation was in direct correlation to the Gallatin County charges. He argues that

this credit should be allocated toward the new Gallatin County sentence. The State

counters that Sartain was incarcerated in the interim pursuant to the Flathead County

parole violation which was not directly related to the Gallatin County burglary charges.

The State maintains that Sartain would have been incarcerated for violating parole on the

Flathead County convictions regardless of whether he was charged with burglary in

Gallatin County.

¶6    This Court reviews sentences beyond one year for legality only to determine

“whether the court adhered to the affirmative mandates of the applicable sentencing

statutes.” State v. Hornstein, 2010 MT 75, ¶ 9, 356 Mont. 14, 229 P.3d 1206 (citation

omitted).

                                            3
¶7     Credit for incarceration prior to conviction is governed by § 46-18-403, MCA,

which states “(1) A person incarcerated on a bailable offense against whom a judgment of

imprisonment is rendered must be allowed credit for each day of incarceration prior to or

after conviction, except that the time allowed as a credit may not exceed the term of the

prison sentence rendered.” In State v. Kime, 2002 MT 38, 308 Mont. 341, 43 P.3d 290,

we determined that the purpose of § 46-18-403(1), MCA, is to eliminate the disparity of

treatment between indigent and non-indigent defendants. However, we found that the

“purpose [of the statute] is not served by crediting a defendant’s sentence for time served

where the defendant would not have been released from custody had he or she been able

to post bail in any event as a result of being held on a sentence related to an earlier

offense.” Kime, ¶ 15.

¶8     In Kime, Kime was arrested for felony theft, DUI, and driving with a suspended

license, and was incarcerated at the Gallatin County Detention Center. At the time of his

arrest, Kime was participating in a supervised release program as part of his sentence on a

prior felony assault arrest. Kime was removed from supervised release and was taken

into custody at the MSP to serve the remainder of his prior sentence. Kime requested that

credit for his time served be allocated to his new charges. The District Court denied

Kime’s request for credit for time served towards his new felony arrest and we affirmed

holding “a defendant’s sentence may be credited with the time he or she was incarcerated

only if that incarceration was directly related to the offense for which the sentence is

imposed.” Kime, ¶ 16.



                                            4
¶9     In this case, Sartain posted bond on the new burglary charges and was released

from custody on bail in Gallatin County. One day later, he was taken into custody by his

parole officer on a separate parole violation issue. Sartain’s argument that the parole

violation is directly related is incorrect because the revocation proceeding is related to the

Flathead County burglary charge, not the second Gallatin County burglary charge.

Similar to the defendant in Kime, Sartain was serving a sentence on a prior crime when

he committed a new crime which brought new charges and an eventual sentence. Just

like in Kime, crediting Sartain with the time he requests would not serve the purpose of

§ 46-18-403, MCA, because he was properly “being held on a sentence related to an

earlier offense.” Section 46-18-403(1), MCA; Kime ¶ 15.

¶10    We conclude that the District Court correctly determined Sartain’s sentence. The

District Court did not abuse its discretion when it denied Sartain’s motion for credit for

time served.

¶11    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the case presents a question controlled by settled law or by the clear

application of applicable standards of review. The District Court’s ruling was not an

abuse of discretion.

¶12    Affirmed.


                                                  /S/ MICHAEL E WHEAT




                                              5
We Concur:

/S/ MIKE McGRATH
/S/ PATRICIA COTTER
/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA




                          6